DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2019/054630, filed on 2/25/2019, which claims priority from EP18162351.3, filed on 3/16/2018.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selective deposition tool” and “an inspection tool” in claim 1; “a conditioning tool” in claim 13; and “a selective deposition tool” and “an inspection tool” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PGPub 2015/0179487, Chen hereinafter).
Regarding claim 1, Chen discloses an inspection system comprising:
a selective deposition tool (Figs. 3-11, paras. [0039], [0042]-[0050], process chamber 400) configured to:
receive a sample (Figs. 3-4, paras. [0040], [0042], a substrate 412 is placed on a substrate support 422), and
selectively deposit material onto the sample (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); 
an inspection tool configured to perform an inspection process on the sample provided with the deposited material (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate); and
an enclosure configured to enclose the selective deposition tool and the inspection tool (Figs. 3-5, paras. [0042]-[0044], [0049], the in-situ metrology occurs in a region of the process chamber 400 separate from the showerhead 410 or gas distribution apparatus that performs the ALD or CVD processes to the selected regions of the substrate). 
Regarding claim 6, Chen discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).
Regarding claim 11, Chen discloses wherein the selective deposition tool and the inspection tool are mounted to a common base frame (Figs. 3-5, paras. [0042]-[0044], [0049], the process chamber 400 includes the in-situ metrology in a region of the process chamber 400 separate from the showerhead 410 or gas distribution apparatus that performs the ALD or CVD processes).
Regarding claim 15, Chen discloses an inspection method comprising:
receiving a sample by an inspection system (Figs. 3-4, paras. [0040], [0042], a substrate 412 is placed on a substrate support 422) comprising: 
 a selective deposition tool to selectively deposit a material onto the sample (Figs. 3-11, paras. [0026], [0039], [0042]-[0053], [0061]-[0062], process chamber 400 uses deposition processes to deposit materials in different regions of the substrate),
an inspection tool to perform an inspection process on the sample (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the substrate), and
an enclosure enclosing the selective deposition and inspection tools (Figs. 3-5, paras. [0042]-[0044], [0049], the in-situ metrology occurs in a region of the process chamber 400 separate from the showerhead 410 or gas distribution apparatus that performs the ALD or CVD processes to the selected regions of the substrate);
selectively depositing a material onto the sample using the selective deposition tool (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); and
inspecting the sample onto which the material is deposited using the inspection tool (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate).
Regarding claim 18, Chen discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US PGPub 2015/0007858, Matsuo hereinafter) in view of Chen et al. (US PGPub 2015/0179487, Chen hereinafter). 
Regarding claim 1, Matsuo discloses an inspection system (Fig. 1, para. [0029], vacuum processing apparatus 1) comprising: 
a deposition tool (Fig. 1, paras. [0031]-[0032], [0058], vacuum processing modules 21 to 25 perform sputtering or CVD for film formation of Cu wiring on the wafer W) configured to: 
receive a sample (Fig. 1, paras. [0031]-[0032], [0058], the wafer W is transferred to a vacuum processing module in which CVD or sputtering is performed), and
deposit a material onto the sample (Fig. 1, paras. [0031]-[0032], [0058], the wafer is processed in processing modules 21 to 25 by sputtering or CVD for film formation of Cu wiring on the wafer W); 
an inspection tool configured to perform an inspection process on the sample provided with the deposited material (Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface); and
an enclosure configured to enclose the deposition tool and the inspection tool (Fig. 1, paras. [0029], [0030]-[0035], [0045], vacuum processing apparatus 1 encloses both the wafer inspection unit 17 and the processing modules 21 to 25).
Matsuo does not appear to explicitly describe wherein the deposition tool is a selective deposition tool. 
	Chen discloses a selective deposition tool (Figs. 3-11, paras. [0039], [0042]-[0050], process chamber 400) configured to:
receive a sample (Figs. 3-4, paras. [0040], [0042], a substrate 412 is placed on a substrate support 422), and
selectively deposit material onto the sample (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); 
an inspection tool configured to perform an inspection process on the sample provided with the deposited material (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a selective deposition tool to selectively deposit material onto the sample as taught by Chen as the deposition tool in the inspection system as taught by Matsuo since including a selective deposition tool configured to selectively deposit material onto a sample is commonly used to form different multilayer film stacks on a single substrate for increased flexibility and improved throughput (Chen, paras. [0004]-[0005], [0007]).
Regarding claim 2, Matsuo as modified by Chen discloses wherein the selective deposition tool is arranged inside a first chamber of the enclosure (Matsuo, Fig. 1, paras. [0031]-[0032], the vacuum processing modules 21 to 25 are chambers of vacuum processing apparatus 1), wherein the inspection tool is arranged inside a second chamber of the enclosure (Matsuo, Fig. 1, para. [0030], wafer inspection unit 17 is in one chamber of vacuum processing apparatus 1), and wherein the inspection system further comprises comprising a sample transfer system configured to transfer for transferring the sample from a location within the first chamber to a location within the second chamber (Matsuo, Fig. 1, para. [0030], atmospheric transfer chamber 13 and transfer unit 16 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17). 
Regarding claim 3, Matsuo as modified by Chen discloses further comprising a load lock interfacing between the first chamber and the second chamber (Matsuo, Fig. 1, para. [0030], load-lock chambers 14 and 15 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17).
Regarding claim 4, Matsuo as modified by Chen discloses wherein the enclosure comprises a port configured to input and output the sample (Matsuo, Fig. 1, paras. [0029]-[0030], a gate door GT opens to allow wafers to load and unload into the atmospheric transfer chamber 13 from loading/unloading ports 12) and a handling system configured to handle the sample inside the enclosure (Matsuo, Fig. 1, para. [0030], atmospheric transfer chamber 13 and transfer unit 16 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17).
Regarding claim 5, Matsuo as modified by Chen discloses further comprising a load lock interfacing between the port and the first chamber and/or a load lock interfacing between the port and the second chamber (Matsuo, Fig. 1, para. [0030], load-lock chambers 14 and 15 permit transfer of the wafers between processing modules 21 to 25 and the loading/unloading ports 12).
Regarding claim 6, Matsuo as modified by Chen discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).
Regarding claim 9, Matsuo as modified by Chen discloses wherein the inspection tool comprises an electron beam inspection tool (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is an electron microscope). 
Regarding claim 10, Matsuo as modified by Chen discloses the inspection system configured to maintain a conditioned atmosphere inside the enclosure (Matsuo, Fig. 1, paras. [0030]-[0035], [0045], [0049]-[0050], [0058], vacuum processing unit 1 maintains the atmosphere in the various chambers to transfer and treat the wafer W).
Regarding claim 11, Matsuo as modified by Chen discloses wherein the selective deposition tool and the inspection tool are mounted to a common base frame (Matsuo, Fig. 1, paras. [0029]-[0035], [0058], vacuum processing modules 21 to 25 and inspection unit 17 are arranged on the same vacuum processing apparatus). 
Regarding claim 13, Matsuo as modified by Chen discloses further comprising a conditioning tool configured to condition the sample (Matsuo, Figs. 1, 3, paras. [0031], [0033], [0036]-[0043], [0048]-[0058], [0065]-[0066], a cleaning module 3 cleans the wafer W, and a vacuum processing module performs etching or ashing of the wafer).
Regarding claim 15, Matsuo discloses an inspection method comprising:
receiving a sample by an inspection system (Fig. 1, paras. [0029]-[0035], [0049]-[0050], [0058], the wafer is transferred into a vacuum processing apparatus including a wafer inspection unit 17 used to inspect the wafer surface), comprising:
a deposition tool to deposit a material onto the sample (Fig. 1, paras. [0031]-[0032], [0058], the wafer is processed in processing modules 21 to 25 by sputtering or CVD for film formation of Cu wiring on the wafer W),
an inspection tool to perform an inspection process on the sample (Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface), and
an enclosure enclosing the deposition and inspection tools (Fig. 1, paras. [0029], [0030]-[0035], [0045], vacuum processing apparatus 1 encloses both the wafer inspection unit 17 and the processing modules 21 to 25);
depositing a material onto the sample using the deposition tool (Fig. 1, paras. [0031]-[0032], [0058], the wafer is processed in processing modules 21 to 25 by sputtering or CVD for film formation of Cu wiring on the wafer W); and
inspecting the sample onto which the material is deposited using the inspection tool (Fig. 1, paras. [0030], [0033]-[0035], [0049]-[0050], wafer inspection unit 17 is used to inspect the wafer surface). Matsuo does not appear to explicitly describe the deposition tool is a selective deposition tool to selectively deposit a material on the sample and selectively depositing a material onto the sample using the selective deposition tool. 
Chen discloses a selective deposition tool to selectively deposit a material onto the sample (Figs. 3-11, paras. [0026], [0039], [0042]-[0053], [0061]-[0062], process chamber 400 uses deposition processes to deposit materials in different regions of the substrate),
an inspection tool to perform an inspection process on the sample (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the substrate),
selectively depositing a material onto the sample using the selective deposition tool (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); and
inspecting the sample onto which the material is deposited using the inspection tool (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a selective deposition tool to selectively deposit a material onto the sample and selectively depositing a material onto the sample using the selective deposition tool as taught by Chen as the deposition tool in the inspection system of the inspection method as taught by Matsuo since including a selective deposition tool to selectively deposit a material onto the sample and selectively depositing a material onto the sample using the selective deposition tool is commonly used to form different multilayer film stacks on a single substrate for increased flexibility and improved throughput (Chen, paras. [0004]-[0005], [0007]).
Regarding claim 16, Matsuo as modified by Chen discloses wherein the selective deposition tool is arranged inside a first chamber of the enclosure (Matsuo, Fig. 1, paras. [0031]-[0032], the vacuum processing modules 21 to 25 are chambers of vacuum processing apparatus 1), wherein the inspection tool is arranged inside a second chamber of the enclosure (Matsuo, Fig. 1, para. [0030], wafer inspection unit 17 is in one chamber of vacuum processing apparatus 1), and further comprising transferring the sample from a location within the first chamber to a location within the second chamber using a sample transfer system of the inspection system (Matsuo, Fig. 1, para. [0030], atmospheric transfer chamber 13 and transfer unit 16 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17).
Regarding claim 17, Matsuo as modified by Chen discloses wherein the inspection tool comprises an electron beam inspection tool (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is an electron microscope).
Regarding claim 18, Matsuo as modified by Chen discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).
Regarding claim 19, Matsuo as modified by Chen discloses further comprising conditioning the sample using a conditioning tool of the inspection system (Matsuo, Figs. 1, 3, paras. [0031], [0033], [0036]-[0043], [0048]-[0058], [0065]-[0066], a cleaning module 3 cleans the wafer W, and a vacuum processing module performs etching or ashing of the wafer).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Chen as applied to claim 6 above, and further in view of Thakur et al. (US PGPub 2007/0134821, Thakur hereinafter). 
Regarding claim 7, Matsuo as modified by Chen discloses wherein the selective deposition tool comprises an atomic layer deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD). However, Matsuo as modified by Chen does not appear to explicitly describe wherein the atomic layer deposition tool comprises a washing unit. 
Thakur discloses wherein the atomic layer deposition tool comprises a washing unit (Figs. 2-4, 15, paras. [0037], [0097]-[0099], [0102], [0107], [0109], a process module that performs an ALD deposition process also performs a UV clean process. The ALD deposition cluster tool 101 also includes a wet clean chamber 360 to clean an oxide layer and contaminants from the substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the atomic layer deposition tool comprises a washing unit as taught by Thakur in the inspection system as taught by Matsuo as modified by Chen since including wherein the atomic layer deposition tool comprises a washing unit is commonly used to reduce the effect of native oxide growth and contamination on the wafer by cleaning the wafer prior to deposition to provide that the material is deposited on a substrate surface of optimal cleanliness (Thakur, para. [0102]).
Regarding claim 8, Matsuo as modified by Chen in view of Thakur discloses wherein the atomic layer deposition tool, the washing tool and the inspection tool are arranged in-line (Matsuo, Fig. 1, paras. [0029], [0030]-[0035], [0045], vacuum processing apparatus 1 encloses both the wafer inspection unit 17 and the processing modules 21 to 25, Chen, Figs. 3-5, paras, [0033], [0039], [0042]-[0053], a metrology tool evaluates the deposited layer on the substrate and ALD deposits the material on a substrate, and as modified by Thakur, Fig. 15, paras. [0037], [0097]-[0099], [0102], [0107]-[0110], the cluster tool includes an in-line metrology device with the process module that performs an ALD deposition process also performs a UV clean process). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Chen as applied to claim 1 above, and further in view of Zhao et al. (US Patent No. 9,287,183, Zhao hereinafter).
Regarding claim 12, Matsuo as modified by Chen does not appear to explicitly describe wherein the inspection tool comprises: an e-beam source configured to generate an electron beam for probing a sample; and a detector configured to detect a response signal from the sample.
Zhao discloses wherein the inspection tool comprises: 
an e-beam source configured to generate an electron beam for probing a sample (Fig. 8, col. 9, lines 34-54, a CD-SEM includes a beam generator 806 to generate an electron beam 28 to inspect a wafer 804); and 
a detector configured to detect a response signal from the sample (Fig. 8, col. 9, lines 34-54, detector 808 generates detection signals based on collected electrons from the sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the inspection tool comprises: an e-beam source configured to generate an electron beam for probing a sample; and a detector configured to detect a response signal from the sample as taught by Zhao in the inspection tool as taught by Matsuo as modified by Chen since including wherein the inspection tool comprises: an e-beam source configured to generate an electron beam for probing a sample; and a detector configured to detect a response signal from the sample is commonly used to accurately measure the accuracy of deposition and the presence of contamination upon the wafer (Zhao, col. 9, lines 55-67). 

Claims 14 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Chen as applied to claims 1 and 15 above, and further in view of Cox et al. (US PGPub 2007/0196011, Cox hereinafter). 
Regarding claim 14, although Matsuo as modified by Chen discloses a metrology tool (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface, and Chen, Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate) and the selective deposition tool is configured to selectively deposit the material onto the sample (Chen, Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate), Matsuo as modified by Chen does not appear to explicitly describe selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample.
Cox discloses wherein a deposition tool is configured to deposit material onto a sample, based on a material characteristic and/or a topography of the sample (Figs. 2-4, paras. [0037]-[0039], [0053]-[0061], a metrology chamber measures the composition, thickness, stress, or strain of the deposited film on the substrate to feedback the results to control the deposition process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a deposition tool is configured to deposit material onto a sample, based on a material characteristic and/or a topography of the sample as taught by Cox as the control of the selective deposition tool in the inspection system as taught by Matsuo as modified by Chen such that the selectively depositing the material onto the sample is based on a material characteristic and/or a topography of the sample since including wherein the selective deposition tool is configured to selectively deposit the material onto the sample, based on a material characteristic and/or a topography of the sample is commonly used to correct or enhance the process results from the deposition process (Cox, paras. [0009] and [0054]). 
Regarding claim 20, although Matsuo as modified by Chen discloses selectively depositing the material onto the sample (Chen, Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate) and an inspection tool to perform inspection on the sample (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface, and Chen, Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate), Matsuo as modified by Chen does not appear to explicitly describe selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample. 
Cox discloses depositing a material onto a sample, based on a material characteristic and/or a topography of the sample (Figs. 2-4, paras. [0037]-[0039], [0053]-[0061], a metrology chamber measures the composition, thickness, stress, or strain of the deposited film on the substrate to feedback the results to control the deposition process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included depositing a material onto a sample, based on a material characteristic and/or a topography of the sample as taught by Cox as the control of the selective deposition tool in the inspection system of the method as taught by Matsuo as modified by Chen such that selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample since including selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample is commonly used to correct or enhance the process results from the deposition process (Cox, paras. [0009] and [0054]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882